Citation Nr: 0120333	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-42 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York



THE ISSUES

Entitlement to service connection for gingivitis.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disorder.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to August 
1952.  

This appeal arises from rating decisions in which the RO 
denied service connection for gingivitis and held that new 
and material evidence was not submitted to reopen a claim for 
service connection for a sinus disorder.

The veteran provided testimony at a hearing before an RO 
hearing officer in September 2000.  A transcript of the 
hearing is of record.

The Board of Veterans' Appeals (Board) notes that in a May 
2001 statement, the veteran requested a hearing before a 
Member of the Board in Washington, D.C.  In a subsequent July 
2001 statement, the veteran stated that he wanted to withdraw 
his hearing request.


REMAND

The Board concludes that there has been a change in law 
during the pendency of this appeal which, to the extent the 
law applies, a remand is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).  In part, the claim for gingivitis was denied on the 
basis that it was not well grounded.  That basis of denial 
has been removed from the law by the new legislation.  In 
order that the appellant is fully informed, and so that all 
appropriate notice might be given, this matter is in needed 
of development so as not to prejudice the appellant.

The veteran has contended that he had gingivitis in service, 
that he was treated for it after service, and that he has it 
now.  As such, it is argued that he is entitled to dental 
treatment for this pathology.  In part, the Board notes that 
there are time limits placed on claims for dental treatment 
benefits, and it does not appear that the appellant was 
provided with those provisions.  Such information should be 
provided so that the appellant and his representative may 
offer informed argument in this appeal.

Additionally, the appellant's representative has suggested 
that the veteran was a prisoner of war.  That is not clear 
from the file, but may have an impact on some entitlement to 
dental treatment benefits.  As such, this matter should be 
clarified.

Finally, with regard to the dental condition, it is asserted 
that he has been treated by a Dr. Dell.  He should be offered 
the opportunity to obtain the records of such treatment and 
submit them for consideration.  In the alternative, he may 
provide the RO with sufficient information to attempt to 
obtain those records.

Concerning the new and material evidence claim, it is noted 
that a sinus disorder was denied by unappealed rating action 
on the basis that it was not shown.  Recent examination has 
not clearly demonstrated a chronic sinus disorder.  The 
appellant has contended, however, that such a disorder 
exists.  He is hereby afforded the opportunity to present 
such medical evidence as may be available so as to establish 
that diagnosis.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment for 
gingivitis and/or a dental condition that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence.  This should any 
records of dental treatment from Dr. 
Dell.  Likewise, he should be asked to 
provide information concerning any 
treatment of a chronic sinus disorder.  
He should be offered the assistance of 
the RO in obtaining such records, or 
offered the opportunity to submit medical 
evidence of a chronic sinus disorder on 
his own if he does not desire RO 
assistance.  The veteran should be given 
the requisite opportunity to respond to 
the RO's communications, and any 
additional evidence received should be 
associated with the claims folder.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran and his representative 
should clarify for the record whether the 
veteran was a POW.  He did not claim to 
be in his application, but his 
representative has asserted that he is.  
This matter should be clarified prior to 
further adjudication.

3.  The RO must also review the claims 
file and ensure that all notification and 
the development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  In this regard the RO should 
contact the veteran and inform him of the 
VA's heightened duty to assist him in the 
development of his claim for service 
connection for gingivitis under the 
Veterans Claims Assistance Act of 2000.  
The RO should also inform the appellant 
of the various types of documentation 
that can serve as evidence in regard to 
this claim.  If additional examination is 
indicated as to either disorder following 
the development requested above, such 
examination should be arranged and 
conducted in accordance with applicable 
provisions.

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's service connection claim.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  If the dental claim 
remains denied, provisions concerning 
time limits for filing of claims for 
dental treatment should be provided.

Thereafter, the matter should be returned to the Board if in 
order.  No action is required of the veteran until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




